RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las Salas de Verano siguientes para funcionar durante el receso:

Del 1 de julio al 15 de agosto de 2010

Hon. Liana Fiol Matta, presidenta
*359Hon. Anabelle Rodríguez Rodríguez
Hon. Rafael L. Martínez Torres

Del 16 de agosto al 30 de septiembre de 2010

Hon. Federico Hernández Denton, presidente
Hon. Mildred G. Pabón Charneco
Hon. Erick V. Kolthoíf Caraballo
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración, y asimismo para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo